            Case 1:19-cr-00612-ER Document 39 Filed 04/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                 – against –                                        ORDER

ANA MARIA VASQUEZ,                                             19 Cr. 612-2 (ER)

                               Defendant.



Ramos, D.J.:

         The sentencing previously scheduled for Monday, April 22, 2020, is hereby rescheduled

as a CourtCall video conference for Monday, April 27, 2020, at noon.

         Members of the public and the press can use the following dial-in information:

         Dial-In Number: 855-268-7844

         Access Code: 32091812#

         PIN: 9921299#

         It is SO ORDERED.

Dated:     April 27, 2020
           New York, New York
                                                             _______________________
                                                             Edgardo Ramos, U.S.D.J.
